Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, directed to a vehicle including a controller to load a first NPE associated with the first user and associated driver setting, first entertainment setting and second entertainment setting and switch from the first entertainment setting to a second entertainment setting.  
II. Claims 9-11, directed to a vehicle including a controller for payment at a fueling station. 
III. Claims 15-17, directed to a method for a vehicle including receiving a configuration for a vehicle from a cloud server, applying a driver setting to the vehicle, and applying an entertainment setting to the vehicle of a second user without updating the driver setting
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related apparatus. The related inventions are distinct if: (1) the inventions can have a materially different mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).  With respect to element (2), M.P.E.P. 806.05 guides “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”. Here, the invention of claim 1 and the invention of claim 9 have a materially different mode of operation, function or effect, i.e., invention I is for loading NPE settings to a vehicle while invention II is for processing payments at a fueling station. In addition, claims 1 and 9 would not infringe each other, as claimed. 
Inventions I and II are related to invention III as an apparatus (vehicle) and process for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case, the process (invention III) can be used to practice another materially different apparatus, i.e., that loads a personal entity rather than “load a first non-person entity” as recited in claim 1. In addition, the process can be used to practice a materially different apparatus that loads a driver setting of a first user that does not include entertainment settings. In addition, the apparatus of invention I can be used to practice a materially different process, i.e., the vehicle itself loads a driver setting without access to a cloud rather than receiving “a first user including a driver setting from a cloud server” as required in invention II. In addition, inventions II and III are directed to materially different purposes (i.e., driver settings vs. fueling payment). 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, i.e., invention II B60L53/665 billing or payment between charging stations and vehicles; invention III, B60R16/037 changing vehicle settings based on personal settings, invention I, G05D1/0291 fleet control/ G05D1/0027 remote control arrangements for fleets. 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The examiner has required restriction between apparatus and process inventions. Where applicant elects an apparatus/ process, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667